                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

COTRELL T. KNIGHT,                          )
                                            )
                     Petitioner,            )                    8:18CV579
                                            )
              v.                            )
                                            )
ROBERT MADSEN,                              )                      ORDER
                                            )
                     Respondent.            )
                                            )

       This matter is before the court on its own motion. Petitioner filed a Petition for Writ
of Habeas Corpus (Filing No. 1) on December 18, 2018. However, Petitioner failed to
include the $5.00 filing fee. Petitioner has the choice of either submitting the $5.00 fee to
the clerk’s office or submitting a request to proceed in forma pauperis. If Petitioner
chooses to do the latter, the enclosed pauper’s forms should be completed and returned to
this court. Failure to take either action within 30 days will result in the court dismissing
this case without further notice to Petitioner.

       IT IS THEREFORE ORDERED that:

        1.    Petitioner is directed to submit the $5.00 fee to the clerk’s office or submit
a request to proceed in forma pauperis within 30 days. Failure to take either action will
result in dismissal of this matter without further notice.

      2.     The clerk of the court is directed to send to Petitioner the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

        3.     The clerk of the court is directed to set a pro se case management deadline
in this matter with the following text: January 18, 2018: Check for MIFP or payment.

       DATED this 19th day of December, 2018.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
